Exhibit 99.1 Appendix 4C Quarterly report for entities admitted on the basis of commitments Rule 4.7B Appendix 4C Quarterly report for entities admitted on the basis of commitments Introduced 31/03/010 Amended 30/09/01, 24/10/05, 17/12/10 Name of entity Mesoblast Limited ABN Quarter ended (“current quarter”) 68 30 June 2016 Consolidated statement of cash flows Current quarter Year to date (12 months) US$ '000 US$ '000 Cash flows related to operating activities Receipts from customers: (a)Commercialization Revenue 99 99 (b) Licensing Fee Revenue — (c)R&D Tax Incentive received Payments for: (a) staff costs ) ) (b)research and development ) ) (c)manufacturing commercialisation ) ) (d) intellectual property portfolio expenses ) ) (e)other expenses from ordinary activities ) ) Dividends received — — Interest and other items of a similar nature received Interest and other costs of finance paid — — Income taxes paid — — Other — — Net operating cash flows ) (87,996)^ Appendix 4C Quarterly report for entities admitted on the basis of commitments Current quarter Year to date (12 months) US$ '000 US$ '000 Net operating cash flows (carried forward) ) (87,996)^ Cash flows related to investing activities Payment for acquisition of: (a)businesses (item 5) — — (b)equity investments — — (c)intellectual property — ) (d)physical non-current assets ) ) (e)other non-current assets — ) Proceeds from disposal of: (a)businesses (item 5) — — (b)equity investments — — (c)intellectual property — — (d)physical non-current assets — — (e)other non-current assets — — Loans to other entities — — Loans repaid by other entities — — Other: (a)Payments for financial derivatives — — (b) Security deposits — — Net investing cash flows ) ) Total operating and investing cash flows ) ) Cash flows related to financing activities Proceeds from issues of shares, options, etc. — Proceeds from sale of forfeited shares — — Proceeds from borrowings — — Repayment of borrowings — — Dividends paid — — Share issue costs 18 ) Net financing cash flows 18 Net increase / (decrease in cash held) ) ) Cash at beginning of quarter / year to date Exchange rate adjustments to item 1.21 ) ) Cash at end of quarter ^Within the year to date operating cash flows are share issue costs of $315k associated with the November 2equity raising incurred during the three months ended 30 September 2015. + See chapter 19 for defined terms. 17/12/2010 Appendix 4C Page 2 Appendix 4C Quarterly report for entities admitted on the basis of commitments Payments to directors of the entity and associates of the directors Payments to related entities of the entity and associates of the related entities Current quarter US$ '000 Aggregate amount of payments to the parties included in item 1.2 Aggregate amount of loans to the parties included in item 1.11 — Explanation necessary for an understanding of the transactions: Payment to directors (for the current quarter) $440k Non-cash financing and investing activities Details of financing and investing transactions which have had a material effect on consolidated assets and liabilities but did not involve cash flows n/a Details of outlays made by other entities to establish or increase their share in businesses in which the reporting entity has an interest n/a Financing facilities available Add notes as necessary for an understanding of the position. Amount available Amount used US$ '000 US$ '000 Loan facilities — — Credit standby arrangements — — + See chapter 19 for defined terms. 17/12/2010Appendix 4C Page 3 Appendix 4C Quarterly report for entities admitted on the basis of commitments Reconciliation of cash
